DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3‐8, 10‐15 and 18‐21 are pending.
Claims 2, 9 and 16‐17 are canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo et al (US8977042).

Regarding claims 1, 8 and 15, Huo et al teaches a method comprising:
receiving, by a processor, an image;
detecting, an irregularly arranged character within the image;
determining pixel coordinates of the irregularly arranged character within the image;
modifying a direction of the irregularly arranged character to a proper direction to obtain a properly oriented character;
(Huo, Figs. 1-2, character recognition system 102 can rotates the input character, recognize the character and output the recognized character in a specified font; “the pre-processing module 218 may rotate the character independent of an order of the one or more strokes of the character written by the user 118. For example, the pre-processing module 218 may rotate the character based on information of one or more points of one or more strokes of the character, c6:35-45; “rotates an incoming character by an angle that is characteristic of one or more strokes of the incoming character, and transforms the incoming character to a normalized orientation for facilitating recognition of the incoming character. By rotating the incoming character to a normalized orientation prior to recognition, the described system allows character recognition to be less sensitive or more invariant to a received orientation of the incoming character, and thus increases a recognition accuracy of the character recognition model”, c3:65-end; c4:1-10; as summarized explicitly in the top box of Fig. 1 of Huo (from left to right),

    PNG
    media_image1.png
    444
    896
    media_image1.png
    Greyscale

Huo, Fig. 1 (portion)

the tilted handwriting characters (irregular characters) in Box-1 is first rotated to a normalized orientation (Box-2); note that the rotation operation Box-1 => Box-2 is performed in image format (“optical character recognition applications for translating scanned images of handwritten, typewritten and/or printed documents”, c1:15-20), i.e., in pixel format; the rotation operation is a pixel-wise operation based on pixel coordinates of the image; the character image to be rotated can be a non-handwriting character image of Fig. 3; the rotation reference line [S_bar, E_bar] is defined by pixel coordinates; Fig. 3 implicitly indicates a center point of rotation (mid-point of rotation reference line [S_bar, E_bar]); this rotation center point is also represented by its pixel coordinates in a character image)
recognizing the properly oriented character to obtain a first identified character; and
(Huo, “the character recognition system rotates a character, extracts features from the character, recognizes the character”, c4:5-15; Fig. 2, “upon pre-processing the incoming character, the pre-processing module 218 may transmit the pre-processed character to the feature extraction module 220 to extract features from the pre-processed character as described in the foregoing embodiments. Upon extracting the features of the pre-processed character, the character recognition system 102 may further include a recognition module 232 to recognize the incoming character based on the trained recognition model”, c12:60-end, c13:1-5; Fig. 1, character recognition from Box-2 to Box-3)
rebuilding the image by replacing the irregularly arranged character with the first identified character at the determined pixel coordinates, the first identified character in a machine-encoded format.
(Huo, Fig. 1, “In response to receiving the character data from the writing application, the character recognition system 102 may recognize the character using a pre-trained recognition model included therein and return a recognition result to the writing application. For example, the character recognition system 102 may return a recognized textual result (e.g., in a specified font) to the writing application”, c5:15-30; Fig. 5, c16:30-end, c17:1-15; Fig. 1, send the recognized characters to a writing application for producing a computer generated character output with a specific font (Box-3); the reprinted character image in Box-3 is rebuilt from the original irregular character image in Box-1; as discussed above, the character image to be rotated, recognized and outputted can be a non-handwriting character image of Fig. 3; the center of the character rotation is represented by its pixel coordinates can also be the center of the output character (Fig. 1, box-3))

Regarding claims 3 and 10, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, wherein the direction of the irregularly arranged character is modified using a morphological feature-based model.
(Huo, “the pre-processing module 218 may rotate the character based on directions (or vectors) of the one or more strokes of the character”, c7:40-55; rotate the character based on the shape of the character)

Regarding claims 6, 13 and 19, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, wherein prior to modifying the direction of the irregularly arranged character, the irregularly arranged character is extracted from the image.
(Huo, “A character recognition system receives an unknown character and recognizes the character based on a pre-trained recognition model. Prior to recognizing the character, the character recognition system may pre-process the character to rotate the character to a normalized orientation. By rotating the character to a normalized orientation in both training and recognition stages, the character recognition system releases the pre-trained recognition model from considering character prototypes in different orientations and thereby speeds up recognition of the unknown character”, [abstract]; a character is identified before t is rotated)

Regarding claims 7, 14 and 20, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, further comprising:
detecting a second irregularly arranged character within the image;
modifying a direction of the second irregularly arranged character to a proper direction to obtain a second properly oriented character;
recognizing the second properly oriented character to obtain a second identified character; and
rebuilding the image by replacing the second irregularly arranged character with the second identified character, the second identified character in the machine-encoded format.
(Huo, see comments on claim 1; Fig. 1, character recognition system 102; two Chinese characters are rotated, recognized and outputted in a predetermined font

Regarding claim 21, Huo teaches its/their respective base claim(s).
Huo combination further teaches the system of claim 15, wherein prior to rebuilding the image by replacing the irregularly arranged character with the first identified character, pixels associated with the pixel coordinates of the irregularly arrange character are altered to erase the irregularly arranged character.
(Huo, Fig. 1, rotation process from top-left box to middle box; Fig. 3; “the pre-processing module 218 may rotate or transform the character to cause a direction from S-bar to E-bar (or a line between S-bar and E-bar) to be a predetermined or normalized direction or orientation, e.g., vertically downward (or upright)”, c7:10-20; the rotation process is a pixel-wise process, meaning that a new set of pixels after rotation replace an old set of pixels before the rotation; the character made of old set of pixels can be considered as an irregular irregularly arranged character)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 4-5, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US8977042) in view of Sarshogh et al (US10671878).

Regarding claims 4, 11 and 18, Huo teaches its/their respective base claim(s).
Huo does not expressly disclose but Sarshogh teaches the method of claim 1, wherein the irregularly arranged character is detected using a region-based convolutional neural network.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network (TLaRNN)”, c3:1-5; “The TLaRNN simultaneously may solve the problems of text localization and text recognition, and the TLaRNN may identify text segments with no post-processing, cropping, or word grouping. The TLaRNN may include a convolutional backbone and a feature pyramid network to provide a shared representation that benefits each of three sub-task heads: text localization, text/background classification, and text recognition”, c4:45-55; Fig. 2A, “The TLaRNN may include a convolutional backbone 204, a region proposal network 214”, c5:5-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sarshogh into the system or method of Huo in order to enable accurately determination of text character regions for OCR using a text localization and recognition neural network (TLaRNN). The combination of Huo and Sarshogh also teaches other enhanced capabilities.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network)

Regarding claims 5 and 12, Huo teaches its/their respective base claim(s).
The combination of Huo and Sarshogh teaches the method of claim 1, wherein the properly oriented character is recognized using a dense convolutional network.
(Sarshogh, Fig. 2A, convolutional backbone 204; “The convolutional stack of the convolutional backbone 204 may be a ResNet, a Densely Connected Convolutional Networks (DenseNet), or a customized DenseNet. A DenseNet may lead to higher accuracy than a ResNet”, c5:20-30)


Response to Arguments
Applicant's arguments filed on 6/22/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 8 and 15, Applicant, in pages 7-11 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/16/2022